1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   SCOTT ANDREW MORRISON,                 )     NO. CV 18-2290-JLS (AGR)
                                            )
11                        Petitioner,       )
                                            )     JUDGMENT
12       v.                                 )
                                            )
13   LOS ANGELES SHERIFF, et al.,           )
                                            )
14                        Respondents.      )
                                            )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that the Petition in this matter is denied and dismissed
19   without prejudice.
20
21   DATED: October 2, 2018                 __________________________________
                                                    JOSEPHINE L. STATON
22                                                 United States District Judge
23
24
25
26
27
28
